Citation Nr: 1410585	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  08-36 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a sinus disability. 

2. Entitlement to service connection for a lumbar spine disability. 

3. Entitlement to service connection for a right hip disability, to include as secondary to a lumbar spine disability. 

4. Entitlement to service connection for a left hip disability, to include as secondary to a lumbar spine disability. 

5. Entitlement to service connection for a right knee disability, to include as secondary to a lumbar spine disability. 

6. Entitlement to service connection for a left knee disability, to include as secondary to a lumbar spine disability.  

7. Entitlement to service connection for hypertension, to include as secondary to sleep apnea and/or a sinus disability.  

8. Entitlement to service connection for sleep apnea, to include as secondary to a sinus disability. 


REPRESENTATION

Appellant represented by:	Barry M. Salzman, Attorney at Law 


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in St. Petersburg, Florida.  

This matter was previously before the Board in September 2010, at which time it was remanded for further development. 

In July 2010 and June 2013, the Veteran testified at hearings before Veterans Law Judges (VLJ).  Transcripts of those hearings are of record.  This appeal is being addressed by a panel, which includes the two VLJs that conducted the Board hearings. See 38 C.F.R. § 20.707 (2013).  The United States Court of Appeals for Veterans Claims (Court) has held that claimants are entitled to an opportunity for a hearing before every panel member who will ultimately decide the appeal. See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  The Veteran waived his right to have a hearing before a third VLJ in an August 2013 communication to the Board. 

The issues of entitlement to service connection for a left hip disability, a right hip disability, a left knee disability, a right knee disability, hypertension, and sleep apnea, all to include as secondary to service-connected disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The evidence of record indicates that the Veteran has chronic, recurrent sinusitis that is etiologically related to service. 

2. The evidence of record indicates that the Veteran has degenerative disc disease of the lumbar spine that is etiologically related to service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a sinus disability are met. 38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303. 

2. The criteria for service connection for a lumbar spine disability are met. 38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303, 3.307, 3.309.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), upon receipt of a complete or substantially complete application, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a). 

In this decision, however, the Board is granting service connection for the claimed sinus and lumbar spine disabilities.  These awards represent a complete grant of the benefits sought on appeal.  Thus, the Board need not discuss whether there has been compliance with the duty to notify and assist provisions of the VCAA because even if, for the sake of argument, there has not been, this is ultimately inconsequential and, therefore, at most nonprejudicial, i.e., harmless error. 38 C.F.R. § 20.1102 . See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (clarifying that VCAA notice and assistance errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing such error, but, above and beyond this, showing how it is unduly prejudicial, meaning outcome determinative of the claim).  There is no such possibility in this particular instance, so further discussion of VA's responsibilities is unnecessary.

Service Connection - Applicable Law and Regulations 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1112 , 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis is a qualifying chronic disease. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service. 38 C.F.R. § 3.303(d). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession." Jandreau, 492 F.3d at 1377; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail." To deny a claim on its merits, the preponderance of the evidence must be against the claim. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Sinus Disability 

The Veteran has a current disability as he has been diagnosed with chronic, recurrent sinusitis. See, e.g., Treatment Records from Dr. Hill, March 2012, and May 2012.  In order for his current disability to be recognized as service connected, the evidence must establish a link between this condition and a disease or injury during active duty. 38 U.S.C.A. §§ 1110, 1131; Shedden, supra.

The Veteran contends that his sinus symptoms began in service.  The evidence of record establishes that he was, in fact, treated for sinus-related problems during service.  For example, a March 1991 service treatment record shows complaints of facial pain when flying and swimming and a chief complaint of sinusitis.  Subsequently, the Veteran was found to have bilateral maxillary sinus retention cysts and a deviated septum.  He underwent a septoplasty with bilateral inferior maxillary antrotomies to correct the deviated septum and remove the cysts/open sinuses in June 1991.  The Veteran separated from service shortly thereafter in August 1991; however, no separation report is of record.  Notably, the Veteran has consistently denied experiencing sinus problems prior to entering service, and the entrance examination is silent for any such pre-existing sinus problems.  

The remaining question is whether there is a nexus between the current disability, namely sinusitis, and the in-service sinus-related problems.   

The post-service medical evidence reflects that the Veteran continued to experience sinus-related symptoms shortly following his separation from service.  Indeed, October 1995 treatment records from the Sinus Surgery Center (Dr. Rosenberg) show complaints of congestion and headaches ("since 1988"), and use of decongestants/nasal sprays/allergy shots with no relief.  Dr. Rosenberg later performed partial inferior tubinectomies in 1995.  Other private treatment records from Ear, Nose, and Throat (ENT) Drs. Rosenberg, Anthony, Jacquish, and Hall, document consistent and ongoing treatment for congestion, sore throat, sinus pressure, headaches, rhinitis, nasal obstruction, and sinusitis, from approximately 1995 to 2013.  

In addition to the foregoing medical evidence, the Veteran has provided extensive testimony regarding his in-service and post-service sinus symptoms.   The Veteran is competent to report symptoms of sinusitis as well as a continuity of symptomatology. See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336. Furthermore, his reports are consistent with the evidence of record and there is nothing to explicitly contradict them.  Therefore, the Board finds that the Veteran's reports are credible. 

Moreover, the only medical opinion of record addressing the etiology of the Veteran's current sinusitis, is in support of the claim.  In this regard, Dr. Hill (a Board Certified ENT), who examined the Veteran and reviewed the entire claims file, opined that his chronic sinusitis began in-service.  He offered the following rationale for the May 2012 opinion: 1) prior to military induction, he had no history of rhinitis/facial pain; 2) during service, he was diagnosed with maxillary sinus symptoms and endoscopic sinus surgery was performed for maxillary sinusitis disease; 3) since discharge, he has been treated by Board certified ENT specialists for chronic sinusitis; and 4) January 2011 and February 2012 CT scans demonstrated significant right maxillary sinusitis, chronic, and persistent sinusitis with an abnormal cyst, respectively.  Dr. Hill provided a similarly positive opinion in March 2012. 

The Board finds Dr. Hill's etiology opinion to be highly probative as to the issue of nexus, as it is based on a thorough review of the Veteran's claims file (service and post-service records) and his medical history, and it contains a cogent clinical analysis and a well-supported rationale.  Moreover, there are no medical opinions of record which contradict Dr. Hill's positive nexus opinion.  Indeed, the August 2011 VA examiner failed to provide any opinion whatsoever regarding the diagnosed sinus condition.  

In sum, there is evidence of current chronic sinusitis; similar symptoms in-service; and a highly probative medical opinion linking the current sinus disability to service.  The criteria for service connection for sinusitis have thus been met. 38 U.S.C.A. §§ 1110, 113138 C.F.R. § 3.303.  Resolving reasonable doubt in the Veteran's favor, the claim is granted. 38 U.S.C.A. § 5107(b) (West 2002). 

Lumbar Spine Disability 

The Veteran has a current disability as he has been diagnosed with degenerative arthritis of the lumbar spine. See, e.g., March 2012 Examination Report, Dr. Martinez.  In order for his current disability to be recognized as service connected, the evidence must establish a link between this condition and a disease or injury during active duty. 38 U.S.C.A. §§ 1110, 1131; Shedden, supra.

With respect to in-service injury, the Veteran contends that in September or October of 1989, he sustained an injury to his low back after several pallets of computer paper fell on top of him.  He testified that he was taken by ambulance to Wiesbaden Regional Medical Center, where he was x-rayed "from head to toe," and "put on quarters."  He further testified that he was placed on light duty/restrictions for one to two weeks.  The Board notes that the Veteran is competent to report on such matters.  However, service treatment records do not contain any mention of the reported warehouse accident or treatment for resulting injuries, and a March 2011 National Personnel Records Center (NPRC) search for medical records from Wiesbaden (which was accompanied by a formal finding of unavailability) indicated such records were unavailable.  VA advised the Veteran that he could submit "buddy statements" and other supporting documents in lieu of the unavailable service records.  The record currently contains numerous "buddy statements" submitted by fellow service members who stated that they witnessed the warehouse accident, the resulting injury to the back, and his transportation to Wiesbaden Regional Medical Center by ambulance. See, e.g., Statements from K.W.C. (Colonel, USAF), A.W. (Major, USAF); K.P. (CMSgt, USAF); and R.H. (MSgt, USAF).  

Based on the Veteran's competent and credible recollections of this injury, the corroborating statements from fellow service members, the unavailable service treatment records, and resolving all doubt in the Veteran's favor, the Board finds that the Veteran did in fact injure his low back during service.  Accordingly, Shedden element (2), in-service injury, is also satisfied. 

The Board notes that there is no evidence of record demonstrating that the Veteran had lumbar spine arthritis in service, or within the first post-service year, and the Veteran does not so contend.  As such, service-connection for his arthritis disability is not warranted on a presumptive basis under the provisions of 38 C.F.R. § 3.309(a).  

With respect to crucial Shedden element (3), nexus or relationship, the record contains several medical opinions addressing the etiology of the Veteran's lumbar arthritis.  First, an August 2011 VA examiner opined that the lumbar condition was not related to service; the examiner's opinion was primarily based on the lack of evidence of in-service documentation of back injury/diagnoses.  An opinion based on the absence of treatment records without consideration of a Veteran's competent reports is inadequate. Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  As such, the Board affords little, if any, probative value to the VA examiner's opinion.  

The Board is thus left with three private opinions - one from Dr. Runyan and two from Dr. Martinez.  In November 2011, Dr. Runyan opined that the Veteran's degenerative disc disease of the lumbar spine was more likely than not related to the reported in-service injury.  It does not appear that Dr. Runyan had an opportunity to review the Veteran's claims file in rendering his opinion; however, to the extent that Dr. Runyan has been the Veteran's primary care physician since 2002 and is likely intimately familiar with his orthopedic history, the Board affords great probative value to this opinion.  

Likewise, in January 2012 and March 2012, Dr. Martinez provided opinions that the Veteran's degenerated lumbar disc was more likely than not related to the injury he suffered in the warehouse incident in-service in 1989.  Dr. Martinez based his opinion on a full review of the Veteran's "extensive medical records, his age, and the fact that there were no other accidents."  He further opined that the Veteran's back symptoms dated back to service "due to the fact that he is a very young man (he is only 45) and there are no prior significant accidents and his symptoms have been going on since then."  The Board affords great probative value to Dr. Martinez's opinions as they were based on a thorough physical examination of the Veteran, consideration of his orthopedic history (and other factors, such as age) and his competent reports of in-service injury to the back, and they were accompanied by a well-supported rationale.  

In sum, there is evidence of current degenerative arthritis of the lumbar spine; competent and credible reports of in-service injury to the low back; and three highly probative positive medical opinions (and one, less probative negative opinion) linking the currently diagnosed lumbar spine disability to service.  The Board finds that the criteria for service connection for lumbar spine disability have thus been met. 38 U.S.C.A. §§ 1110, 113138 C.F.R. § 3.303.  Resolving reasonable doubt in the Veteran's favor, the claim is granted. 38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to service connection for a sinus disability is granted. 

Entitlement to service connection for a lumbar spine disability is granted. 




REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

1. Bilateral Hip Disability 

The Veteran contends that he has a current bilateral hip disability as a result of active duty service.  He specifically asserts that he sustained direct injuries to the hips, back, and knees after being crushed by several pallets while working in a warehouse at Lindsey Air Station in 1989. See, e.g., July 2007 VA Form 21-4138; Board Hearing Transcripts; and "Buddy Statements" from Fellow Service Members.  

Alternatively, he asserts that it is secondary to the now service-connected lumbar spine disability. See Board Hearing Transcripts. 

The Veteran's available service treatment records do not reflect complaints, treatment, or diagnoses relating to the hips, nor do they document the aforementioned warehouse injury/accident.  Nevertheless, the Veteran is competent to report that he was injured by falling pallets during service; additionally, he has submitted numerous "buddy statements" corroborating his account of an in-service injury.  Thus, for purposes of this remand, in-service injury to the hips is conceded.  

Following service, private chiropractic notes dated in November 2006 and April 2007 reflect complaints of low back and hip pain.  

The Veteran underwent a private physical examination by Dr. Martinez (a neurological specialist) in January 2012.  Chief complaints included low back pain, hip pain, and leg pain.  The Veteran reported that he initially injured his low back in-service when he was knocked down by falling pallets in a warehouse.  He described current low back pain that radiated into the hips and legs.  Objective examination did not reveal any neurological or musculoskeletal abnormalities.  After consideration of all possible differential diagnoses, Dr. Martinez did not provide any diagnoses relating to the hips, but positively diagnosed degenerative arthritis of the lumbar spine, chronic pain syndrome, and lower thoracic/lumbosacral strain. 

Dr. Martinez provided another assessment in March 2012, at which time he noted that an MRI of the hips was "unremarkable."  The diagnoses remained the same as those recorded in the earlier January 2012 physical assessment/examination. 

Thereafter, the Veteran underwent a VA examination in April 2012.  He reported that he injured his hips in-service when stacks of paper fell on him, but denied any in-service treatment for hip problems.  He stated that he sought treatment for hip pain in approximately 1993, and noted an onset of hip pain while sitting in 1994.  Objectively, there was decreased speed of joint hip motion, bilaterally.  The diagnostic assessment was "bilateral hip strain," which the examiner opined was less likely than not related to service given the lack of evidence of a chronic hip condition/diagnoses/treatment in-service.  

VA treatment records contain no diagnosis of or treatment for bilateral hip disability. 

With respect to the adequacy of the April 2012 VA hip examination, the accompanying report does not indicate that x-rays of the hips were performed at that time; rather, the VA examiner referenced a February 2012 MRI (presumably the one done by Dr. Martinez, above) that was "unremarkable."  During the April 2012 VA examination, range of motion testing also revealed a full range of motion with no significant tenderness.  In fact, the only objective finding noted by the examiner was decreased speed of hip joint motion.  The record contains no other objective evidence of a left or right hip disability following military service.  Nonetheless, despite the apparent lack of evidence of a disability upon examination, the VA examiner proceeded to diagnose the Veteran with bilateral hip strain.  The United States Court of Appeals for Veterans Claims (Court) has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  As such, the Veteran should be afforded an additional VA examination to determine whether there is in fact a current disability of the right or left hip.  The examiner must discuss in detail all objective and/or subjective symptomatology relied upon when making this assessment.  If a current disability is identified, then another medical opinion should be provided on remand.

Additionally, the April 2012 VA examiner's opinion concerning the etiology of the diagnosed bilateral hip strain was based solely on the lack of in-service evidence of a hip condition/treatment/diagnoses.  No other rationale was provided.  An opinion based on the absence of treatment records without consideration of a Veteran's competent reports is inadequate. Dalton v. Nicholson, 21 Vet. App. 23 (2007)(examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  As noted above, the Veteran and numerous service-members who witnessed the warehouse accident, have competently described the in-service accident and resulting injuries.  Thus, the April 2012 opinion is inadequate in its failure to comment on the Veteran's reports of in-service injury to the hips. 

Lastly, as the claim is already being remanded for the reasons cited above, the Board finds that if a current bilateral hip disability is diagnosed upon re-examination, the VA examiner should further comment on whether such disability is proximately due to, or aggravated by a service-connected disability (namely, the lumbar spine disability). 38 C.F.R. § 3.310; See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all potential theories of entitlement must be considered); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

2. Hypertension  

The Veteran contends that hypertension had its onset during active duty service.  He specifically cites to elevated blood pressure readings shown at the time of his in-service septoplasty surgery. See June 1991 Service Treatment Records/Surgical Notes.  

Alternatively, he contends that hypertension is secondary to a service-connected disability. See June 2007 Claim for Service Connection; see also July 2007 Private Treatment Record, Dr. A.M. 

Service treatment records confirm multiple elevated blood pressure readings during, and immediately after his June 1991 septoplasty surgical procedure.  A separation report is not of record. 

Following service, private treatment records dated in 2005 document a past medical history of hypertension and a family medical history of hypertension; a June 2006 private treatment note shows borderline high blood pressure; and a July 2007 private treatment note reflects a diagnosis of hypertension likely secondary to moderate sleep apnea. (Emphasis added). See July 2007 Treatment Report from Dr. A.M. 

The Veteran underwent a VA examination in August 2011; the VA examiner diagnosed hypertension and opined that it was less likely than not caused or aggravated by service.  The examiner reasoned that there was no evidence of diagnosis or treatment of hypertension in the service treatment records. 

With respect to the adequacy of the August 2011 VA opinion, the examiner again relied almost exclusively on the absence of in-service evidence of hypertension in forming his negative conclusion. See Dalton, supra.  Additionally, to the extent that the examiner stated that there was no evidence of hypertension or high blood pressure during service, this finding is factually inconsistent with the service treatment records.  Indeed, service treatment records reflect multiple, isolated elevated blood pressure readings in June 1991.  The examiner made no mention of these findings in his report. See also Barr, supra. 

Moreover, in his hearing testimony and in other statements provided throughout the record, the Veteran has asserted that his hypertension is an ongoing disorder caused by his now service-connected sinus condition.  In a July 2007 treatment record, his private treating physician stated that his hypertension was "likely" secondary to sleep apnea.  In light of the foregoing, the Board finds that the matter of service connection for hypertension as secondary to service-connected sinusitis has been raised, and is also inextricably intertwined with the claim for service connection for sleep apnea (remanded herein) at this point.  To date, no opinion regarding secondary service connection has been provided.  Accordingly, the matter of whether the Veteran's current hypertension is secondary to any service-connected disability (i.e., sinusitis, and/or sleep apnea, if the latter is found to be related to service as indicated below) should be addressed by the examiner upon remand. 

3. Sleep apnea

The Veteran contends his obstructive sleep apnea is secondary to the now service-connected sinus condition, or is otherwise a residual disability of the in-service septoplasty and bilateral inferior maxillary antrotomy procedures.  He has endorsed near-continuous problems with breathing, especially at night, since service. See Hearing Transcripts. 

The medical evidence of record includes a March 2012 letter, from Dr. Hill, the Veteran's treating ENT, in which he stated that he found "persistent middle and posterior engorged hyperplastic turbinates which certainly contributes to sleep apnea obstruction." (Emphasis added).  Dr. Hill did not elaborate on whether the engorged turbinates were related to the service-connected sinus condition.  Other private treatment records indicate that the Veteran "mouth breathes" and/or has difficulty breathing at night in light of his nasal/sinus congestion. See, e.g., Consultation Note, November 2005, Dr. Jacquish.  

August 2011 and April 2012 VA examiners offered no opinion(s) with respect to the relationship, if any, between the currently diagnosed sleep apnea and the now service-connected sinus condition; additionally, the April 2012 examiner stated that he was unable to render an opinion regarding sleep apnea and service without resorting to mere speculation.  

To date, there is no adequate medical opinion of record which addresses the etiology of the Veteran's sleep apnea condition. See Barr, supra.  In light of the Veteran's currently diagnosed sleep apnea, the in-service septoplasty and bilateral inferior maxillary antrotomy procedures, Dr. Hill's March 2012 statement concerning aggravation, and the Veteran's competent complaints regarding ongoing nighttime breathing difficulties since service, the Board finds that he should be afforded a new VA examination to determine the nature and etiology of his sleep apnea condition, to include whether it is related to the in-service surgical procedures and/or is secondary to the service-connected sinus condition.  

4. Bilateral Knee Disability 

The Veteran contends that his knee disabilities are due to injuries sustained during service (as described extensively above), or, are secondary to his now service-connected lumbar spine disability. See Hearing Transcripts.  Current knee diagnoses include left knee medial meniscal tear, status post arthroscopy, and right knee tendonitis. See April 2012 VA Examination. 

With respect to in-service injury, the Veteran again contends that in September or October of 1989, he sustained injury to his knees (and low back, as indicated above) after several pallets of computer paper fell on top of him.  The Board notes that the Veteran is competent to report on such matters.  Service treatment records do not contain any mention of the reported warehouse accident or treatment for resulting knee injuries, and the NPRC search for medical records from Wiesbaden indicated such records were unavailable. See also Formal Finding of Unavailability.  Nevertheless, the record currently contains numerous "buddy statements" submitted by fellow service members who stated that they witnessed the warehouse accident, and his transportation to Wiesbaden Regional Medical Center by ambulance. See, e.g., Statements from K.W.C. (Colonel, USAF), A.W. (Major, USAF); K.P. (CMSgt, USAF); and R.H. (MSgt, USAF).  

For purposes of this remand, and based on the Veteran's competent and credible recollections of this injury, the corroborating statements from fellow service members, and the unavailable service treatment records, the Board finds that the Veteran did in fact injure his knees during service.  

The Veteran underwent a VA examination in April 2012, at which time he reported an onset of knee pain (mainly left) in 2000.  He also reported possible direct injury to his knees at the time of the in-service warehouse accident.  In 2008, he stated that he had arthroscopic surgery on the left knee at Bayfront Hospital to repair a meniscal tear (note: these surgical records are contained in the claims file).  Subsequent to the left knee surgery, the Veteran stated that a private physician diagnosed him with tendonitis of the right knee and recommended injections.  Notably, no such treatment records are contained in the claims file.  

With respect to the objective examination of the knee, the VA examination report erroneously identifies the left knee twice (in other words, it is unclear what symptoms are attributable to the left knee and what symptoms are attributable to the right knee).  The report indicates pain, stiffness, decreased speed motion, and flare-ups with respect to one knee, and decreased speed of motion only for the other knee.  Nevertheless, the examiner pertinently diagnosed tendonitis of the right knee and meniscal tear, status post repair, of the left knee.  However, it is unclear whether the VA examiner based his diagnostic assessment of the right knee (tendonitis) on the Veteran's reports of having been previously diagnosed with tendonitis (the treatment records of which are not included in the claims file), or whether there were actual objective findings of tendonitis upon examination.  See Bloom, supra.  There is no doubt that the Veteran has a current left knee disability, as he underwent treatment for a meniscal tear in 2008, however, the exact nature of the right knee disability (if any) is ambiguous at this point.  These issues require clarification upon remand. 

Additionally, the VA examiner determined that the Veteran's knee disabilities were less likely than not caused by service.  By way of rationale, the examiner simply stated that there was no evidence of any chronic knee condition diagnoses or treatment in the military service records.  Such rationale is inadequate in light of the Veteran's competent reports of in-service injury. See Dalton, supra.

Moreover, the Board notes that at the time of the previous remand, service connection was not yet in effect for the lumbar spine disability, and thus, the April 2012 VA examiner did not provide an opinion as to secondary service connection at that time. See September 2010 Board Remand.  During the most recent Board hearing, the Veteran and his attorney expressly asserted that his knee (and hip) disabilities were secondary to the lumbar spine disability.  The Board must consider all theories of entitlement. Szemraj, supra.  Therefore further medical comment on the issue of secondary service connection is needed as indicated below. See Barr, supra. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all records of VA treatment from the Bay Pines VAMC dated since September 2011.  

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any additional (i.e., non-duplicative) medical records relevant to his claims, including those private treatment records identified by the Veteran in the April 2012 VA examination report pertaining to his right knee disability (tendonitis).  

After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3. Thereafter, schedule the Veteran for a VA examination regarding his claimed bilateral hip disability.  The claims file and a copy of this remand must be made available for review by the examiner prior to the examination.  The examiner is asked to perform all indicated tests and studies, and opine as to whether the Veteran suffers from any actual disability of the left or right hip.  

If a disability of either hip is identified, the examiner should opine as to whether it is at least as likely as not that this condition (1) manifested during, or as a result of, active military service, to include the Veteran's competent reports of sustaining hip injury after being crushed by falling pallets in-service in 1989; or (2) is proximately due to, or aggravated by a service-connected disability, to include degenerative joint disease of the lumbar spine. 

A complete rationale must be provided for all opinions offered, and the examiner must discuss the Veteran's lay statements, as well as the medical examinations conducted by Dr. Martinez in 2012, and the VA examiner of April 2012 (diagnosing hip strain).  If the examiner is unable to render any of the medical opinions requested without resorting to mere speculation, a detailed explanation for the reasons for this must be provided. 

4. Thereafter, schedule the Veteran for a VA examination regarding his hypertension.  The claims file and a copy of this remand must be made available for review by the examiner prior to the examination.  The examiner is asked to perform all indicated tests and studies. 

The examiner should opine as to the following:

a) Whether it is at least as likely as not that any current hypertension had its inception during the Veteran's active military service from September 1987 to August 1991 (including when considering the marginal blood pressures he had in June 1991), or alternatively manifested to the required minimum compensable degree of at least 10-percent disabling within the initial year after his service, meaning by August 1992, or is otherwise related to any disease, event, or injury during his service.

b) If the answer to (a) is negative, whether it is at least as likely as not that any current hypertension is (i) caused by or (ii) aggravated (permanently worsened beyond the natural progression of the disorder) by his now service-connected sinus disability OR sleep apnea.  

A complete rationale must be provided for all opinions offered, and the examiner must discuss the Veteran's lay statements.  If the examiner is unable to render any of the medical opinions requested without resorting to mere speculation, a detailed explanation for the reasons for this must be provided. 

5. Thereafter, schedule the Veteran for a VA examination regarding his sleep apnea.  The claims file and a copy of this remand must be made available for review by the examiner prior to the examination.  The examiner is asked to perform all indicated tests and studies. 

The examiner should opine as to the following: 

a) Whether it is at least as likely as not that sleep apnea is the result of a disease or injury in service (or had its onset in service), to include the septoplasty and bilateral inferior maxillary antrotomy procedures performed in-service in June 1991. (The examiner is also to accept as fact that the Veteran experienced problematic breathing during sleep and he snored, both during and after service.). 

b) If the answer to (a) is negative, whether it is it at least as likely as that sleep apnea is (i) caused by or (ii) aggravated (permanently worsened beyond the natural progression of the disorder) by the now service-connected sinus condition.  

A complete rationale must be provided for all opinions offered, and the examiner must discuss the Veteran's lay statements.  If the examiner is unable to render any of the medical opinions requested without resorting to mere speculation, a detailed explanation for the reasons for this must be provided. 

6. Thereafter, schedule the Veteran for a VA examination regarding his claimed bilateral knee disability.  The claims file and a copy of this remand must be made available for review by the examiner prior to the examination.  The examiner is asked to perform all indicated tests and studies, and opine as to whether the Veteran suffers from any actual disability of the right knee.  

The examiner should opine as to the following: 

a) Identify all current diagnoses pertaining to the bilateral knees, to include right knee tendonitis, if present.  

b) State whether it is at least as likely as not that any knee conditions identified in (a) above (i) manifested during, or as a result of, active military service, to include the Veteran's competent reports of sustaining knee injury after being crushed by falling pallets in-service in 1989; or (2) is proximately due to, or aggravated by a service-connected disability, to include degenerative joint disease of the lumbar spine. 

A complete rationale must be provided for all opinions offered, and the examiner must discuss the Veteran's lay statements.  If the examiner is unable to render any of the medical opinions requested without resorting to mere speculation, a detailed explanation for the reasons for this must be provided. 

7. Review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other development is required.  If further action is required, it should be undertaken prior to returning the case to the Board.

8. If the benefits sought on appeal remain denied, then issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



___________________________                               _________________________
         MICHELLE L. KANE                                                   JENNIFER HWA
           Veterans Law Judge                                             Acting Veterans Law Judge
   Board of Veterans' Appeals                                         Board of Veterans' Appeals


_______________________________________
WAYNE M. BRAEUER 
Veterans Law Judge 
Board of Veterans' Appeals


Department of Veterans Affairs


